REDMANN, Judge.
Plaintiff appeals from the dismissal of her suit for damages from a fall at the juncture of a sidewalk and a “grassy slope” to the city street.
One must sympathize with plaintiff for her broken arm and the considerable suffering and expense it caused her. However, the cause of her fall was not the proven break in the sidewalk (or sidewalk sections) with a two- or three-inch difference in elevations (which long existed and of which the defendant City should long have been aware).
Plaintiff testified that she fell as she was “coming off the grassy slope [or, ‘gravel there with a few little sprigs of grass’] onto the sidewalk”. Thus the causative unanticipated elevation was from unpaved area to paved area, rather than from paved area to ordinarily continuous paved area in the course of the sidewalk. We are unaware of any duty on the part of the city to maintain (or cause to be maintained) adjacent land between sidewalk and street at the same level as sidewalk (or vice versa). We therefore find no breach by defendant of any duty owed to plaintiff.
The judgment is affirmed.
Affirmed.